Citation Nr: 0800250	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a right total 
shoulder arthroplasty due to an April 1996 surgical procedure 
performed at a Department of Veterans Affairs (VA) Medical 
Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1968.   He also had several years of reserve duty with the 
Army National Guard.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a June 2004 rating decision of 
the VA Regional Office (RO) in San Diego, California.  The 
case was certified to the Board by the Providence, Rhode 
Island RO.  The Board previously remanded the appeal in April 
2007 for additional development and consideration.  


FINDINGS OF FACT

1.	During an April 1996 right shoulder total arthroplasty the 
veteran sustained a minimal, nondisplaced humeral fracture, 
which by all indication healed within a  few months with no 
residual symptoms or manifestations.

2.  When considering the humeral fracture itself as a 
qualifying additional disability from the 1996 surgery, there 
is still no indication that the procedure in question 
actually caused an additional chronic right shoulder 
disability, and there is no competent evidence that the 
humeral fracture was otherwise due to faulty VA treatment 
rendered, or constituted an unforeseeable event.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a   right total shoulder arthroplasty 
performed in April 1996 at a VA Medical Center have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act 

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him a VA examination.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum,  there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Background

A December 1995 VA general examination report in connection 
with a then-pending claim of entitlement to service 
connection for a right shoulder disability, amongst other 
identified disorders, indicates a diagnosis of status-post 
dislocation of the  right shoulder, following reportedly 
several such dislocations while in service.

A January 1996 rating decision denied entitlement to service 
connection for right shoulder dislocation.  

The January 1996 decision issued by the Social Security 
Administration (SSA) indicates that the claimant was deemed 
disabled by that agency effective January 12, 1994, due to 
the primary diagnosis of disorders of the muscle, ligament 
and fascia, and secondary diagnosis of substance addiction 
disorder control.

In February 2003, the veteran filed a claim for entitlement 
to benefits under 38 U.S.C.A. § 1151 for injury he had 
allegedly sustained during a 1996 surgery for a right 
shoulder joint replacement that was conducted at a VA medical 
facility.  

Records obtained from the Providence VA Medical Center (VAMC) 
in conjunction with the present claim, indicate that on April 
12, 1996, the veteran signed a medical consent form to 
undergo a right total shoulder replacement, stating that he 
had been informed of all risks and potential manifestations 
of that procedure.  The procedure was performed later that 
day.  
 
The operative indication was that the patient had a history 
of right anterior shoulder instability and a prior history of 
anterior stabilization surgery.  He reportedly had 
experienced pain and limited range of motion since.  The 
preoperative diagnosis was osteoarthritis of the right 
shoulder.  The operative report states that the procedure 
performed was a right shoulder subscapularis lengthening and 
hemiarthroplasty press-fit.  A total shoulder humeral head 
prosthesis was installed.  Immediately following the surgery 
his condition was stable.  A contemporaneous progress note 
indicates that x-rays did reveal a post-operative fracture at 
the right humerus.  Reports from the ensuing week indicate he 
complained of pain in the area of  the fracture, and was 
provided an upper arm brace and a sling.   
   
On May 1, 1996 the veteran expressed concern about having had 
right shoulder pain following the surgery, stating that he 
suspected nerve damage.  A May 5, 1996, report states that he 
had the right arm in a sling and a humeral brace in place.  
Right shoulder flexion and abduction were limited, and he 
reported a slight increase in discomfort. He was discharged 
May 6, 1996.  An addendum to the discharge report summarizes 
that the scheduled shoulder arthroplasty was completed 
without difficulty except for an intraoperative nondisplaced 
fracture of the humerus.  He  was placed in a sling and 
fracture brace on the mid arm of the right side to help 
control any motion in the nondisplaced fracture.  His 
postoperative rehabilitation including range of motion 
exercises and early time course were no different than if 
there had not been a fracture sustained.  A neurological 
examination was unchanged from prior to surgery.  Passive 
range of motion had significantly improved over the post-
surgery time period.  

The outpatient consultation report of August 1996, indicates 
the veteran described having undergone physical therapy after 
his recent surgery.  He complained of pain in the anterior 
shoulder with limited range of motion.  Objectively, there 
was a  well-healed scar and right deltoid atrophy.  The next 
month it was observed that range of motion had improved 
slightly and he was progressing slowly.  An October 1996 
report states that there was continuing right shoulder pain, 
but that was much improved compared to the pre-operative 
status.  Range of motion remained limited although it also 
was significantly better than pre-operative.  

In April 2004, an opinion was provided by a VA physician 
based upon review of the claims file including operative 
records and x-ray reports.  The physician previously had the 
opportunity to have examined the veteran during an October 
2003 consultation.  The examiner then recounted the relevant 
medical history.  According to the examiner, the arthroplasty 
was performed by an experienced orthopedic surgeon.  The 
veteran was informed in advance of risks of surgery including 
infection, bleeding, limited motion and injuries to nerves 
and vessels.  The examiner further commented that the surgery 
was well done based upon reading the operative report.  The 
main pathology then found was severe scarring and tightening 
of the subscapularis tendon which severely restricted motion, 
and the operating physician was able to lengthen the tendon 
so that the patient not only had a stable shoulder, but range 
of motion approximating the normal level.       

Following surgery, the veteran was entirely neurologically 
intact.  A post-operative x-ray showed that he had a minimal, 
slightly comminuted, nondisplaced fracture of the midshaft of 
the humerus which, in the opinion of the reviewer, was not 
unusual.  It was estimated this happened in anywhere from 3 
to 10 percent of patients undergoing the same procedure.  
Since the fracture was stable, there was no need to explore 
the fracture or place cerclage wires about it.  The patient 
was postoperatively treated in simple humeral brace and 
sling, and started on early pendulum exercises.  Once the 
fracture stabilized, after a few weeks, he started on more 
aggressive pendulum exercises and eventually passive range of 
motion, then active range of motion.     

On the above-mentioned October 2003 evaluation, the veteran 
had demonstrated  right shoulder forward flexion to 30 
degrees, abduction to 40 degrees, and absence of 10 degrees 
external rotation.  There was negative Tinel's at the wrist, 
meaning the median nerve was intact.  There was a tender 
ulnar nerve at the elbow, but no hand numbness.  Radial pulse 
was normal at 20 to 45 degrees of abduction but he would lose 
strength with the arm at the side indicating some type of 
thoracic outlet syndrome.  The brachioplexus was tender above 
and below the clavicle.  X-rays showed hemiarthroplasty being 
in excellent position in the AP and lateral views.  The 
entire humerus had moved proximally, indicating there was 
some partial rotator cuff tear or degeneration on the right.  
The patient's main complaint was that he experienced pain and 
numbness in the right arm.    

In the view of the examiner, the prognosis for the veteran 
was guarded because he had so much arthritis in both 
shoulders.  The symptoms he now had were totally unrelated to 
the nondisplaced fracture.  That fracture was in the mid-
humerus, not near the thoracic outlet area nor in proximity 
to the neck.  The fracture also healed within a short period 
of time, estimated at approximately 6 to 12 weeks.  It did 
not interfere with rehabilitation.  The major reasons 
rehabilitation was slow were that the patient had so much 
stiffness to start with, and the extent of the surgery 
necessitated.  In order to protect this repair he required a 
slow post-operative course.  It was opined that the shoulder 
arthroplasty itself was well done.  There was a minor 
complication of a nondisplaced fracture of the humerus.  It 
had healed uneventfully, with no effect on rehabilitation, no 
effect on his nerve status, and x-ray studies from 2003 did 
not show any evidence of the prior fracture.       The 
prosthesis utilized in surgery remained firmly implanted.  
The VA physician stated the opinion that the veteran had 
absolutely no basis for his claim for disability, or 
compensation under section 1151 related to the surgery that 
took place on April 12, 1996.

In an October 2005 statement, the veteran alleged that 
following his right shoulder surgery in 1996, one of the 
operating physicians informed him that his humerus bone had 
been broken in half.  The appellant further contended he had 
partial paralysis from the surgery.

During a September 2006 Board videoconference hearing, the 
veteran testified that following the surgical procedure in 
question, a physician explained to him that the operation 
overall was considered successful, although unfortunately in 
the process the humerus bone was broken.  The appellant 
described having then begun an intensive course of physical 
therapy.  He stated that he was unaware whether the original 
fracture had since completely healed.

Legal Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358(a).    
        
To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that 
the proximate  cause of the disability was an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151; VAOPGCPREC 
40-97 (Dec. 31, 1997), 63 Fed. Reg. 31,262 (1998).   

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).  

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or  furnished the treatment at issue without informed 
consent.  38 C.F.R. § 3.361(d)(1). Proximate cause may also 
be established where the additional disability was an event 
not reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.    In 
determining whether an event was reasonably foreseeable, VA 
will consider  the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).    

Analysis

In applying the criteria for the benefit sought to the 
circumstances of the case at  hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  Provided this is established, then 
the analysis would turn to closer examination of the question 
of causation.  

The preponderance of the medical evidence when appropriately 
weighed, substantiates that there was an identified 
complication of the April 1996 total arthroplasty procedure 
performed at a VA facility, but which resolved within a 
matter of months, and does not appear to have any further, 
more long-term result. The circumstances involving a minor 
fracture to the humerus during the 1996 procedure did not 
have a chronic disabling impact.  Still, inasmuch as the 
underlying occurrence of the fracture is not in dispute, and 
given the potential substantial implications of such an 
injury, the fracture may be considered to satisfy the element 
of "additional disability" in considering this claim though 
to provide the most comprehensive review on the merits. 

To this effect, prior to the 1996 surgery the veteran 
suffered from degenerative joint disease, pain and 
demonstrable limited motion, with a remote history of several 
shoulder dislocations.  The April 12, 1996 operative report 
establishes that the veteran underwent a right shoulder 
subscapularis lengthening and hemiarthroplasty press-fit.  
The comparison of the claimant's pre- and post-surgical 
status is the next stage to determine whether there were any 
further problems that would meet the definition of 
"additional disability."  38 C.F.R. § 3.361(b).  The 
operative report itself does not state any obvious 
complications of surgery save for x-ray evidence of a post-
operative fracture at the right humerus, for which the 
appellant sought pain relief treatment.  His arm was placed 
in a sling and fracture brace.   At discharge from the 
hospital the fracture was not considered to have limited his 
recovery from the arthroplasty to any degree.

Also relevant to the extent of any post-surgical 
manifestations, is the finding of the April 2004 VA examiner 
that by all indication, the mid-humerus fracture healed 
within 12 weeks, and did not interfere with rehabilitation 
from the arthroplasty.  The healing of the injury was 
described as uneventful, and with no apparent effect on nerve 
status.  As of a 2003 x-ray there was no evidence of the 
humeral fracture.  The general conclusion warranted then is 
that in all likelihood the impact of the injury was 
relatively brief, and did not have long-term effect that 
would readily be associated with a continuing disability.  

Another consideration that is raised by the treatment history 
is whether functional impairment to the right shoulder 
effectively worsened in the years since the surgery, and is 
further symptomatic of an additional disability.  
Significantly, the October 2003 evaluation referenced in the 
VA examiner's report noted significant limited motion and 
pain,  it is not clear whether this represented any worsening 
of symptoms compared to before 1996.  The contention set 
forth by the appellant is essentially that recent symptoms 
were related to the humeral fracture, whether worse or only 
continuing at the prior level because of an unsuccessful 
surgery. 

As indicated, however, the competent evidence shows that the 
right humeral fracture resolved within a few months.  
Assuming even that the underlying occurrence of  the fracture 
meets the additional disability standard, however, the 
additional requirements for causation still are not met.

Regarding actual causation, the mid-humerus fracture 
sustained in April 1996 was  incidental to the arthroplasty 
procedure.  Whether this particular injury was the 
contributing actual cause to an identifiable disability, 
nonetheless has not been established.  A few months post-
injury, in October 1996, the appellant still had pain and 
restricted movement, but his overall state was significantly 
better than preoperative.  The April 2004 VA examiner has 
likewise concluded for reasons already indicated, that the 
fracture healed within a few months, and did not then cause 
or contribute to any further deterioration of right shoulder 
functioning.  The 1996 surgery while the source of the 
humeral fracture did not cause further right shoulder 
impairment.

The preceding considerations notwithstanding, the veteran's 
right total arthroplasty also did not proximately cause the 
right humeral fracture (and any related manifestations).  See 
38 C.F.R. § 3.361(d)(1).  The VA examining physician on this 
subject noted that from the operative report, the surgery was 
properly completed, and was performed by a qualified 
practitioner.  It was explained that the minimal, 
nondisplaced type of humeral fracture sustained occurred in 
as many as 10 percent of cases of total shoulder 
arthroplasty.  Several years later, the implanted shoulder 
prosthesis remained correctly implanted.  These findings 
ruled out the possibility of faulty or negligent treatment 
rendered on the part of VA.  It follows a detailed review of 
the file, and is the only determination of record as to the 
conduct of the 1996 procedure.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
opinion evidence is based, amongst other factors,  on the 
medical expert's personal examination of the veteran, 
knowledge and skill  in analyzing the data, and the medical 
conclusion that is reached).  The examiner similarly 
addressed the question of foreseeability, stating that the 
orthopedic injury experienced was not unusual, and as 
indicated, occurred in as many as one in every ten cases.  As 
the physician observed, the informed consent signed by the 
veteran also had accurately disclosed in general terms the 
various risks associated with the arthroplasty procedure.  
Even then if the risk of a relatively minimal bone fracture 
was not directly mentioned, the known frequency of this 
particular complication    as described by the examiner, 
demonstrates that it was not an unforeseeable event.  

In summary, the veteran's humeral fracture though it may have 
originated from the April 1996 total right shoulder 
arthroplasty did not cause additional disability.  No VA 
treatment for a right shoulder disability is shown to have 
caused further shoulder disability.  This determination 
follows consideration of the available medical evidence.  
While the veteran has advanced his own assertions that his 
recent right shoulder ailments are due to his 1996 surgery, 
his lay statements on this subject without corroborating 
medical findings cannot be determinative on the necessary 
elements of the claim.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons, the claim for compensation pursuant to 38 
U.S.C.A. § 1151  must be denied.  
 
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of right total shoulder 
arthroplasty due to an April 1996 surgical procedure 
performed at a VA Medical Center is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


